J-S39014-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE MATTER OF THE INVOLUNTARY                IN THE SUPERIOR COURT OF
TERMINATION OF PARENTAL RIGHTS TO                     PENNSYLVANIA
A.S-A.R. AND P.N.R.

APPEAL OF: J.L.R., NATURAL FATHER
                                                     No. 162 WDA 2014


                Appeal from the Decrees December 27, 2013
              In the Court of Common Pleas of Venango County
                           Orphans' Court at No(s):
                            O.C.D. NO. 190-2013
                            O.C.D. NO. 191-2013


BEFORE: BENDER, P.J.E., WECHT, J. and PLATT, J.*

MEMORANDUM BY BENDER, P.J.E.:                      FILED AUGUST 29, 2014



parental rights to A.S-A.R. (born in April of 2002) and P.N.R. (born in May of



affirm.



which they asserted inter alia that Stepfather wished to adopt the Children.

A hearing was held on October 1, 2013, after which the court granted the

termination petitions. See

timely notice of appeal and a concise statement of errors complained of on

appeal pursuant to Pa.R.A.P. 1925(a)(2)(i). Thereafter, Father filed a Motion

to Amend Concise Statement with this Court, which we granted. This Court

directed that the record should be remanded to allow the trial court to file an

amended Rule 1925(a) opinion responding to the additional issues raised by


*Retired Senior Judge assigned to the Superior Court.
J-S39014-14




                                       See

The matter is now ripe for review.

      Father raises three issues for our review:

     1. The [c]ourt erred in determining that evidence so clear,
     direct, weighty, and convincing was presented to enable the fact
     finder to come to a clear decision without hesitancy that the

     [c]ourt failed to consider other factors in making its
     determination including the nature of the relationship between
     the father and minor children prior to incarceration and the

     incarcerated and the natural[] m


     2.   The [c]ourt erred in determining the best interests of the

     rights.

     3. The [c]ourt erred when it improperly considered extremely
     prejudicial evidence not presented or properly before the [c]ourt


     commercial burglaries which occurred after the hearing and were
     not made part of the record as well as statements from another
     jurisdiction made at sentencing hearing and other evidence that
     was not presented or properly before the [c]ourt for
     consideration.



      When considering an appeal from an order involuntarily terminating

parental rights, we are guided by the following:

     In cases involving termination of parental rights, our scope of
     review is broad. All of the evidence, as well as the trial court's
     factual and legal determinations, are to be considered.
     However, our standard of review is limited to determining


                                     -2-
J-S39014-14


         whether the order of the trial court is supported by competent
         evidence, and whether the trial court gave adequate
         consideration to the effect of such a decree on the welfare of the
         child. We have always been deferential to the trial court as the
         fact finder, as the determiner of the credibility of witnesses, and
         as the sole and final arbiter of all conflicts in the evidence. In re
         S.D.T., Jr., 934 A.2d 703, 705-06 (Pa. Super. 2007), appeal
         denied, 597 Pa. 68, 950 A.2d 270 (2008) (citations omitted).
         The burden of proof in a termination case is on the petitioning
         party, who must establish valid grounds for termination by clear
         and convincing evidence.

In re E.M.I., 57 A.3d 1278, 1284 (Pa. Super. 2012) (quoting In re J.L.C.,

837 A.2d 1247, 1251 (Pa. Super. 2003)).

         We have reviewed the certified record, the briefs of the parties, the

applicable law, and the two comprehensive opinions authored by the

Honorable Oliver J. Lobaugh of the Court of Common Pleas of Venango

County, issued on December 27, 2013, and on March 12, 2014.                      We

                                                     -reasoned opinions properly

dispose of the issues raised by Father.            Accordingly, we adopt Judge



basis.

         Decrees affirmed.




                                         -3-
J-S39014-14


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/29/2014




                          -4-
Circulated 08/20/2014 09:15 AM
Circulated 08/20/2014 09:15 AM
Circulated 08/20/2014 09:15 AM
Circulated 08/20/2014 09:15 AM
Circulated 08/20/2014 09:15 AM
Circulated 08/20/2014 09:15 AM
Circulated 08/20/2014 09:15 AM
Circulated 08/20/2014 09:15 AM
Circulated 08/20/2014 09:15 AM
Circulated 08/20/2014 09:15 AM
Circulated 08/20/2014 09:15 AM
Circulated 08/20/2014 09:15 AM
Circulated 08/20/2014 09:15 AM
Circulated 08/20/2014 09:15 AM
Circulated 08/20/2014 09:15 AM